UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 24, 2012 GRAND RIVER COMMERCE, INC. (Exact name of registrant as specified in its charter) Michigan 333-147456 20-5393246 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 4471 Wilson Ave., SW, Grandville, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 929-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. Grand River Commerce, Inc. (the Company) held its 2012 Annual Meeting of Shareholders on Tuesday, May 24, 2012, at 10:00 a.m., at The Pinnacle Center, located at 3330 Highland Dr., Hudsonville, Michigan. The matters listed below were submitted to a vote of the Company's shareholders. Set forth below are the final voting results on each such matter. 1. Election of Directors . Both of the nominated Class 2 directors were approved to serve until the 2015 annual meeting of shareholders. Each nominee was elected and the final results of the votes cast for and votes withheld were as follows: Votes Votes Broker Class I Directors For Withheld Non-Votes Cheryl M. Blouw Randall L. Hartgerink David K. Hovingh [There were no votes against or abstentions.] 2. Ratification of Appointment of Independent Registered Public Accounting Firm . The shareholders ratified the appointment of Rehmann Robson P.C. as our independent registered public accounting firm for fiscal year ending December 31, 2012 with 1,091,718 shares voted FOR, 1,500 shares voted AGAINST and 8,250 shares ABSTAIN. [There were no broker non-votes.] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAND RIVER COMMERCE, INC. Date: May 29, 2012 By: /s/Robert P. Bilotti Robert P. Bilotti President and Chief Executive Officer
